Citation Nr: 1023211	
Decision Date: 06/22/10    Archive Date: 07/01/10

DOCKET NO.  09-01 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for psychiatric 
disability, to include post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for heart disability.

4.  Entitlement to service connection for glaucoma.

5.  Entitlement to service connection for sleep apnea.

6.  Entitlement to service connection for prostate cancer.

7.  Entitlement to service connection for a headache 
disability.

8.  Entitlement to service connection for alcohol abuse.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The Veteran service on active duty from November 1968 to June 
1970.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  In addition, inasmuch as the 
Veteran is arguing that the service connection claim for 
psychiatric disability includes a claim for service 
connection for PTSD, the Board notes that a claim for service 
connection for PTSD was denied by the RO in June 2008.  

In February 2010, the Veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that proceeding is of record.

The issues of entitlement to service connection for 
psychiatric disability, alcohol abuse, prostate cancer, 
hypertension and heart disability are addressed in the remand 
that follows the order section of this decision.


FINDINGS OF FACT

1.  Glaucoma was not present in active service and is not 
etiologically related to the Veteran's active service.

2.  Sleep apnea was not present in active service and is not 
etiologically related to the Veteran's active service.

3.  A headache disability not present in active service and 
is not etiologically related to the Veteran's active service.


CONCLUSIONS OF LAW

1.  Glaucoma was not incurred in or aggravated by active 
service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303 (2009).

2.  Sleep apnea was not incurred in or aggravated by active 
service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303 (2009).

3.  A headache disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2009), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2009), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after,"  VA receives a complete or substantially 
complete application for VA-administered benefits.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided all 
required notice in a letter mailed in June 2007, prior to the 
initial adjudication of the claims.  

The Board also finds the Veteran has been afforded adequate 
assistance in response to his claims.  The Veteran's service 
treatment records (STRs) are on file.  Private medical 
treatment records are on file.  Neither the Veteran nor his 
representative has identified any outstanding evidence, to 
include medical records, which could be obtained to 
substantiate any of the claims.  The Board is also unaware of 
any such evidence.

The Veteran was not afforded a VA examination in response to 
his claims, nor was a VA medical opinion obtained in response 
to his claims.  In this regard, the Board notes that neither 
medical examinations nor medical opinions are required if the 
appellant has not presented a prima facie case for the 
benefit claimed.  See 38 U.S.C.A. § 5103A (d); 38 C.F.R. § 
3.159 (c)(4).  See also Wells v. Principi, 326 F.3d. 1381, 
1384 (Fed. Cir. 2003); Duenas v. Principi, 18 Vet. App. 512 
(2004) (per curium).  In this case, the Veteran has not 
established a prima facie case of entitlement to service 
connection for glaucoma, sleep apnea or headaches.  
Therefore, the medical evidence of record is sufficient to 
decide the claim, and no medical examination or medical 
opinion is required.

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.



Analysis

The Veteran contends that he has glaucoma, sleep apnea and 
headaches due to service.  However, as these conditions first 
manifested many years after service, and no medical opinion 
evidence or other competent evidence indicates that they may 
be etiologically related to service, the Board finds that the 
preponderance of the evidence is against the claims, and they 
must be denied.  

A review of the Veteran's STR's reveals no complaints or 
findings of sleep apnea, headaches or glaucoma.  No sleeping, 
headache or visual problems were noted on examinations for 
induction or change of station prior to separation.  

Glaucoma, sleep apnea and headaches were first documented 
over three decades after service, as reflected in private 
treatment records.  Glaucoma was treated in 2006, sleep apnea 
was noted and treated in 2003, and headaches have been 
reported as an isolated complaint on occasion.  

Despite the fact that the Veteran is currently receiving 
treatment for these disabilities and complaints, there is no 
competent evidence which relates any of these disabilities to 
his active service.  Additionally, there is no formal 
diagnosis of record until over 30 years following service as 
to sleep apnea and glaucoma, and no diagnosis as to 
headaches.  Further, there is no medical or other 
corroborating evidence that the Veteran had glaucoma, sleep 
apnea or headache disability while he was on active duty.

Moreover, while the Board finds the Veteran to be sincere in 
his belief that these alleged disabilities are a result of 
his active service, there is no competent evidence of a nexus 
between the Veteran's glaucoma, sleep apnea or a headache 
disability and his active service.  In essence, the evidence 
of a nexus between these disabilities and his active service 
is limited to the Veteran's own statements.  This is not 
competent evidence of the alleged nexus because the Veteran, 
as a layperson, is not competent to render an opinion 
concerning medical causation.  See Barr v. Nicholson, 21 Vet. 
App. 303 (2007); Grover v. West, 12 Vet. App. 109, 112 
(1999); Espiritu v. Derwinski, 2 Vet. App. 492, 494.  
Parenthetically, the Board notes that although the Veteran 
alleges these disabilities are due to Agent Orange exposure, 
they are not listed as presumptive diseases under 38 C.F.R. 
§ 3.309 (e) (2009).  

Accordingly, the Board must conclude that the preponderance 
of the evidence is against the claims.


ORDER

Entitlement to service connection for glaucoma is denied.

Entitlement to service connection for sleep apnea is denied.

Entitlement to service connection for a headache disability 
is denied.


REMAND

With respect to the remaining claims, the Board has 
determined that further development is required before the 
Board decides them.  At the February 2010 videoconference, 
the Veteran's representative requested that the Veteran's 
service personnel file, or 201 file, be obtained and 
associated with the claims folder so that possible 
circumstances supporting his psychiatric and alcohol abuse 
claims could be verified.  The Veteran has alleged he has had 
psychiatric problems since basic training when he found out 
that his wife had a miscarriage.  He testified that the 
stress related to finding out that his baby had died and not 
being able to get home to bury his son promptly led to his 
psychiatric troubles.  He has submitted a funeral statement 
related to his son's services, as well as a statement from a 
Gary B. Bell, M.D., indicating that this history seemed 
consistent with post-traumatic stress disorder.  The Board 
finds the representative's request appropriate under the 
circumstances of this case.  The Board also finds that 
appropriate examination is warranted.  

As to the claims for service connection for hypertension and 
heart disease, the Board notes that the Veteran has been 
diagnosed with hypertension for many years, as well as a 
history of atrial fibrillation and coronary artery disease.  
Although there is a gap of many years between the current 
treatment for these disorders and service, he has alleged 
they are related to service, including to the aforementioned 
stress he felt which began in service.  STR's reveal blood 
pressure of 138/82 at service entrance and 120/80 at service 
separation.  The Board again finds that appropriate 
examination is warranted.  

As to the claim for prostate cancer, this is a disease for 
which there is presumptive service connection in cases where 
the Veteran was exposed to herbicides.  38 C.F.R. § 3.309(e).  
The Veteran has been diagnosed with this cancer.  He 
testified before the undersigned that he was near the DMZ 
during his period of service in Korea.  The Department of 
Defense (DOD) has confirmed that Agent Orange was used along 
the demilitarized zone (DMZ) in Korea from April 1968 to July 
1969.  Fields of fire between the front line defensive 
positions and the south barrier fence were defoliated.  The 
size of the treated area was a strip of land 151 miles long 
and up to 350 yards wide from the fence to north of the 
"civilian control line."  There was no indication that 
herbicides were sprayed in the DMZ itself.  Herbicides were 
applied through hand spraying and by hand distribution of 
pelletized herbicides.  Although restrictions were put in 
place to limit potential for spray drift, run-off, and damage 
to food crops, records indicate that the effects of spraying 
were sometimes observed as far as 200 meters down wind.  The 
estimated number of exposed personnel is 12,056.  See M21-
1MR, Part IV, Subpart ii, Chapter 2, Section C; see also 
Veterans Benefits Administration (VBA) "Fact Sheet" 
distributed in September 2003.

Units in the area during the period of use of herbicides 
included the following units of the 7th Infantry Division: 
1st Battalion, 17th Infantry; 1st Battalion, 31st Infantry; 
1st Battalion, 32nd Infantry; 2nd Battalion, 10th Cavalry; 
2nd Battalion 17th Infantry; and 2nd Battalion, 31st 
Infantry.  See M21-1MR, Part IV, Subpart ii, Chapter 2, 
Section C.

If it is determined that a Veteran who served in Korea from 
April 1968 to July 1969 belonged to one of the units 
identified by DOD, then it is presumed that he or she was 
exposed to herbicides containing Agent Orange, and the 
presumptions outlined in 38 C.F.R. § 3.309(e) will apply.  
See VA Adjudication Procedure Manual, M21-1 MR, Part IV, 
Subpart ii, Chapter 2, Section C, Topic 10, Block k.

Although a VA Form 3101 dated in December 2007 indicates the 
brief message that there is 'no record of exposure to 
herbicides' the Board finds that a search for personnel 
records is warranted under the circumstances of this case.

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The RO or the AMC should obtain the 
Veteran's service personnel or '201' 
folder and see that it is associated with 
the claims folder.  The RO or the AMC 
should review the file and determine 
whether it supports the Veteran's claims, 
and take appropriate action.

2.  Then, the RO or the AMC should 
schedule the Veteran for a VA examination 
for the purpose of determining the nature 
and etiology of any acquired psychiatric 
disorders present currently or during the 
pendency of the claim.  The claims file 
should be made available to and reviewed 
by the examiner.

Based upon the claims folder review and 
the examination results, the examiner 
should provide with respect to each 
currently present acquired psychiatric 
disorder as to whether it is at least as 
likely as not (50 percent or greater 
probability) that it had its onset in 
service or is otherwise related to 
service.  A complete rationale should be 
given for all opinions and conclusions.

3.  The RO or the AMC should schedule the 
Veteran for VA examination by a physician 
with sufficient expertise to determine 
the nature and etiology of the Veteran's 
hypertension and heart disease.  The 
claims file should be made available to 
and reviewed by the examiner.

Based upon the claims folder review and 
the examination results, the examiner 
should provide an opinion with respect to 
each of the disabilities at issue as to 
whether it is at least as likely as not 
(50 percent or greater probability) that 
the disorder had its onset in service, 
was manifested within one year thereafter 
or is otherwise related to service or 
service-connected disability.  A complete 
rationale should be given for all 
opinions and conclusions.

4.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

5.  Then, the RO or the AMC should 
readjudicate the Veteran's claims based 
on a de novo review of the record.  If 
the benefits sought on appeal are not 
granted to the Veteran's satisfaction, a 
Supplemental Statement of the Case should 
be issued, and the Veteran and his 
representative should be afforded the 
requisite opportunity to respond before 
the claims folder is returned to the 
Board for further appellate action.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  

No action is required of the Veteran until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


